 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:06-cr-0058-JAM-EFB

12                       Respondent,
13           vs.                                        ORDER

14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                         Movants.
16

17

18          The evidentiary hearing in this matter is currently set for September 16, 2019. ECF No.

19   800. Counsel for movant Rai has filed a stipulation and proposed order seeking to reschedule the

20   hearing to September 30, 2019. ECF No. 803. Counsel for movant Sekhon and the government

21   have been made aware of the request and have no objection. Id. at 1. The court, having reviewed

22   its schedule, finds it appropriate to continue the hearing to October 7, 2019.

23          Accordingly, it is ORDERED that the evidentiary hearing set for September 16, 2019 is

24   CONTINUED to October 7, 2019 at 9:30 a.m. in Courtroom No. 8 before the undersigned.

25   DATED: April 3, 2019.

26

27

28
